OFFICE   OF THE ATTORNEY    GENERAL   OF T‘EXAS
                                AUBYIN




IIonorab1.e
          Lutlxc C. Johaeton
county kttorney
Pale8tlne,Texas
Dear air;
                          opinion ao. O-4048
                          Be:. Doe6 the term squalififod.votera
                               ae useU in the Test8 Liquor Oontrol
                               Aot mean that a pmf~on muet be
                               qtitrhd    t0 y0t0 b~en.t0 thb O*tit
                               of havtngpatd aLa poll %a8 Or 8elng
                               exempt fTealpayingflame;?woN hlr
                               alunatureon 8 petltfanrequetilai3i
                               loeat option~elwMon oaa bsmunted
                               i~0oarputtngtbenumbs~0i qwm0a
                               voters who hate eignea the psbitionv
           Your leeter of September 08, lWl, r~qu#~t$n$gn'
opinion of this Departdmnt on the above ofa+,& queatiloa;
                                                        $&ads
88   foii.OW*:




               *Art1018 666-32 or the Mm    Liquor OontroS Act
          provides in p&r    I. . . a& .sUOhcourt hall atier
          a looal option eleotion whanever pettitlonedto do 80
          by OS many aa ten 426) per oent of the qual.iSfedvotera
          of eaid oounty. . W*
                I)oee the term ~quallfiedvoter* as ueed above
          mean thsb a pereon AMI% be quaLi$iedto vata, even to
          the extent of !mlng &d his poll tax or bein$ execempt
          from pa ing sruae,'o0r0r6 hin si ture on a gbtltion
          &auert 9 iq a looal option el.eat
                                          r 011can be oountsB in
          oomputlnG t>ionumber ci qtmlfiledvoter6 who have fJi@~d
          the-petition?
                'It la my opinion that this queeti~n should be
          answered in the afflrmtlve# that is, a perso +st
          have.either paid hi8 poll.tax or be exengt fr
          SCIE~ before he can rai&~a petition oalling $0    x2
          option election. Alsersv, Remlngtilui, O&o* App+, 118
                          .

Honorable Luther C. Johnrton,    page    2   ,



      9. i-i,(za) 714:I Arti 666-S,     Penal 0ode.a
                Artiole 6066-32,Vsmon*s Ahnotatad Penal.Code,
providesr
             "The oomniaslonors~oourt or enoh dounty in tM,e
     State upon its own motion PPayorder an rlsotlan $0 bo
     held by the qui%lifledvoter@ in said oounty, to detomina
     whether or not tho fialeof liquor8 aholl be &1rohlbj##6  or
     lsgallzed in suoh 001&y, an&moh aourt shall orUs l
     loool option elsotlon whax~svsrpetitioned to do so by aa
     amay a8 to5 0.0) per Q8nt ot’ the qualdfied votie~6 OS raid
     county, of anyjustlcs prsoinat, city or town,        Lg-
     votes ror governor at the last preceding gemeral~’
                                                      YSL1ootSs.u
     as tha basis r0r atmtii3ing the qualiriedVO~TB      in my
     cuoh county, or polltioal rubdl~islon. . .!!
             Artfole 2954, Vwnon~e  Annotatul 0Ml.l Btatutso,
name8 the olasees of persons whopshall sot ba allowed to VOW
in slls LxYAt3. i.rticle2959, Vwxmn*s Annotafctd Clvfl~tetubss,
6fbtsf0tih the quPlfri06itl0nt fw v0ti5g in tafs minta
                 The OEIIB0r Akere Y. Rti~ton, 116 8. w. (84) 7i4,
JRentiOAIb~   in yOuFletter, ‘zuImgOtbr thiLXSSshold0 %Aa?oQt
that un~az the Liquor Control Aat,the oommlsEl.on~rat sourt of
the oouhty oould adopt my GWW    it thought proper to msertain
irthe parsone sl~hiz7ga petition for local option ele*ttioa
wars legal voters of tho oounty and whsthsr or not ten psr 0-t
of t&e quallfledvoters .oftiikoouctyhad s&.nad it al rsqtind
by Art-Sole664-i%, supra. 3a.b ewe rurthsr h&t* Shat under
the above mention& atiiOlo that t3 petition ~hiOkrZnS 8iSo.sd
by pLorethan ten per oat of the qualifiedvoter%, praying for
the oamissloners*.oourt to oalZ a looal option eleOtion wal)
eurrisient notwithstandingthat it falletlto show on its fasr
that the arlgmrs were ~diriea voters or alsotora of th? aouatyl
or corsltitutm?ten per oent of the qualifiedvoter6 ha ths oounty.
            Thheword “qualiitad” is defim?+d in i’icmb~ aid FIUmJbl,
paraanent.edition,Yol. 36, pa 660, as follows?
                 *;lualiried
                           is synonyaouswith *ausoeptible~oapablei
      00rPpetentq
                rittin63 posesraing legal povmr or eapaoity."
noaorable   Luther   0. Sohnetoa,   me   ?I



             On page 589 ln the a    msntloned ~olunioof
&+rds and 3%m306, KB fin% the foll:‘ing
                                  %:    definition Of a lgal$-
fled elector:
              "A qaalified9leOtOI'Viithin  Cixo local option law
         . provldin~   for getltlon for 5 looal option eleotlon
     io'be clsnod by one-third 02 t;he'quallfled   eleotore of
     the cougty, 68 shown by the poll llet or return8 and
     oanvaeQ2f the last generaL eleotloz, 1s one who puets the
     reqL;iz;e;?entaof Conmt., Artlole 7;Seotion lIW (Rutlad@
     v. Board of Suprr. of hlarp\utte $kmnty, 100 Uloh. 2.2)
              On pcqya600 of the above mentioned volume of ,$@dr
 aud Phrneea we find the followingdetlnltlon of the ta.lll'&ali-
 iied rot.erP:
             W:~uallfledvote& within the looal optloa~lanpzp
     rldlng that a looal option &M&ion ahall be slgrud by
     *qualliiedvotere~ who are qualified to vote ior members
     of th6 leglelature,ace thobo penonrr who h6vo the ~nUi-
     floatlone epeoifisd by the Bonetltutlonand by Aev. St.,
     1899, sea. t39%4,. . . there being no speolal quallfioa-
     tlon for persons entitled to vote for m&era of the
     lsglelature." (99 8. lf.269)
                Anothw deiFoition lto~ndin Vioti6end ?bra80# 16
(raiioll0~3 :

             *A qualified voter is Ueflned in I~evieed'tatutss,
     1899, . . . to be one who under the general lawa t t t&a
     State would be allowed to vote in any oounty ror State
     8Ad cousltyoftlc4rs and who hna meided in the diotrfct
     thirty &aye prsoedlng ttm sohool disttriotmeotlng in
     ?;hiahhe offers to vote."
                "A qualifiedvoter ie one who by law   fs ontit1.d
     to.vote    st an election, 'Whoreeleotora are
                                                required to
     register, an elector who falls to eo register is not a
     ~umllfled voter althou& he possessesother qualltloat~one."
               We think that the tern *qualifiedvetarv as wed
in ;I&lole 660-32, supra, means tioae who are qualified to Vote,
un6sr the Constitution   and statute6of this Xuta, and w&O ase
pu@ifie% to vote in the looal option elootion whioh IS to be
Oe]iled by remon of the said petitlo& 'die  respeotfullyaaiswbrthe
eb,(ivestated q+.WStiGn Zn the arfimatlve.
Emwrable Luther    C.   Sohaeton, pw   4



             Trusting that the for8go51~3fully answer8 your
lnquiq, we are




FIRST ASSISTAHT
ATTORNEY GENERAL                           b.rdeli%k'lllfam
                                                 hnaiataat